Case 3:14-cr-00175-WHA Document 1300-1 Filed 02/12/21 Page 1 of 19




             EXHIBIT A
             Case 3:14-cr-00175-WHA Document 1300-1 Filed 02/12/21 Page 2 of 19



 1   ALTO LITIGATION, PC
      Ellen London (Bar No. 325580)
 2    ellen@altolit.com
      Bess Ibtisam Hanish (Bar No. 325938)
 3    bess@altolit.com
      4 Embarcadero Center, Suite 1400
 4    San Francisco, CA 94111
      Telephone: (415) 779-2586
 5    Facsimile: (415) 306-8744

 6   THE STOUT FIRM, P.C.
      Thomas D. Stout (Bar No. 241348)
 7    tstout@stoutfirm.com
      317 Washington Street, Suite 170
 8    Oakland, CA 94607
      Telephone: (415) 862-8485
 9    Facsimile: (415) 862-8487

10   Attorneys for Interested Party
     CN UTILITY CONSULTING, INC.
11

12                               UNITED STATES DISTRICT COURT

13                      FOR THE NORTHERN DISTRICT OF CALIFORNIA

14                                   SAN FRANCISCO DIVISION

15    UNITED STATES OF AMERICA,                          No. CR 14-00175-WHA

16                  Plaintiff,                           DECLARATION OF
                                                                    IN RESPONSE TO THE
17            v.                                         COURT’S FEBRUARY 5, 2021 ORDER

18    PACIFIC GAS AND ELECTRIC
      COMPANY,
19
                    Defendant.
20

21      I,                       , declare as follows:

22            1.   I am currently a forester with Clear Path Utility Solutions LLC, a company based in

23   Auburn, California. I am an independent contractor.

24            2.   I have reviewed the Court’s order in this matter, dated February 5, 2021, Docket

25   No. 1297.

26            3.   I have reviewed the photograph at Docket No. 1250-4 and page 11 of the Court’s

27   order dated December 29, 2020, in which the Court specifically identifies a gray pine (the “Gray

28   Pine”) shown at Docket No. 1250-4.

     DECLARATION OF                                  1
               Case 3:14-cr-00175-WHA Document 1300-1 Filed 02/12/21 Page 3 of 19



 1              4.    Based on having reviewed the photograph and description described in the order, I

 2   believe I understand to which tree the Court is referring in the February 5, 2021 Order.

 3              5.    I submit this declaration in response to the Court’s February 5, 2021 Order.

 4   I.        POSITION AND EMPLOYER
 5              6.    Between approximately August 2014 and November 2018, I was employed by CN

 6   Utility Consulting, Inc. (“CNUC”). I began as a Consulting Utility Forester (“CUF”) II. In

 7   October 2018, I was promoted to Lead Field CUF.

 8              7.    At the time I worked for CNUC, CNUC provided vegetation management

 9   contracting services to Pacific Gas and Electric Company (“PG&E”).

10   II.       QUALIFICATIONS AND LICENSE 1
11              8.    I received an Associate Degree in forestry in 1998.

12              9.    In late 2016 or early 2017, I was certified as an Arborist by the International

13   Society of Arboriculture (“ISA”). To be eligible for ISA certification, an applicant must have at

14   least three years of full-time, eligible, practical work experience in arboriculture or a degree in the

15   field of arboriculture, horticulture, landscape architecture, or forestry, and pass a rigorous

16   examination.

17              10.   After receiving my forestry degree in 1998, I spent six months in each of the next

18   three years evaluating forests for the U.S. Forest Service.

19              11.   From 2007-2014, I worked for the Western Shasta Resource Conservation District.

20   While working there, I was responsible for cutting fuel breaks, creating defensible space, and

21   removing tree hazards. I also worked on conservation projects such as erosion control and

22   streambed restoration. I became familiar with Zogg Mine Road during this employment, as I was

23   responsible for creating a large fuel break along Zogg Mine Road.

24              12.   I began working for CNUC in August 2014. When I began working there, I

25   received training in the field, including along Route 50 of the Girvan Circuit and Zogg Mine

26   Road.

27
           1
          This is not a comprehensive list of all my work experience; I have only included work
28   experience relevant to vegetation management.
     DECLARATION OF                                     2
            Case 3:14-cr-00175-WHA Document 1300-1 Filed 02/12/21 Page 4 of 19



 1           13.    When I began working for CNUC, I also was given a binder containing PG&E

 2   vegetation management policies and procedures, as well as other company procedures, that I

 3   reviewed and have kept with me at all times while performing pre-inspection work.

 4           14.    I am familiar with the requirements of General Order 95 and Rule 35, as well as the

 5   Public Resource Code Section 4293 Power Line Fire Prevention Field Guide. I received both

 6   initial and recurring training on these standards throughout my time at CNUC.

 7           15.    I have extensive experience with wildfire cleanup and recovery, having worked in

 8   such capacity after the following fires:

 9                  a. The Valley Fire (Lake County, 2015)

10                  b. The Ponderosa Fire (Butte County, 2017)

11                  c. The LaPorte Fire (Butte County, 2017–2018)

12                  d. The North Bay Fires (Napa County, 2017)

13                  e. The North Bay Fires (Butte County, 2017)

14                  f. The Honey Run Fire (Butte County, 2017)

15                  g. The North Complex Fire (Plumas and Butte Counties, 2020)

16                  h. The Camp Fire (Butte County, 2018)

17           16.    During my time at CNUC, I was responsible for the wildfire cleanup and recovery

18   work discussed above as well as for conducting routine inspections.

19           17.    I received positive performance reviews from my supervisors during my time at

20   CNUC and was assigned to train new hires.

21           18.    Since leaving CNUC in November 2018, I have worked as a forester at two

22   additional vegetation management companies, including my current employer.

23   III.   DATE OF GRAY PINE DETERMINATION
24           19.    In October 2018, I was assigned to conduct a routine patrol of Route 50 of the

25   Girvan 1101 Circuit. Zogg Mine Road was within the area to which I was assigned.

26           20.    I was familiar with this route both from my work before being hired at CNUC and

27   because I had conducted routine patrols on Route 50 in 2016 and 2017.

28
     DECLARATION OF                                  3
           Case 3:14-cr-00175-WHA Document 1300-1 Filed 02/12/21 Page 5 of 19



 1           21.    I do not specifically remember inspecting the Gray Pine identified by the Court.

 2   Based on my review of inspection records I generated in the course of the October 2018 routine

 3   patrol of Route 50, however, I know that I would have been inspecting the portion of the Girvan

 4   Circuit that included the Gray Pine on October 12, 2018. A copy of the relevant record generated

 5   on October 12, 2018, is attached hereto as Exhibit 1. Based on my review of these records, I

 6   believe I would have inspected the Gray Pine on approximately October 12, 2018.

 7   IV.    INVESTIGATION OF GRAY PINE
 8           22.    As stated above, I do not specifically remember my investigation of the Gray Pine.

 9           23.    Based on my review of the photograph at Docket No. 1250-4 and my experience

10   and usual practice in inspecting Route 50, I believe that I would have looked down both sides of

11   the power lines for the segment closest to the Gray Pine to identify any trees encroaching too

12   close to the power lines or that I expected would encroach into that space over the next year. If I

13   saw any such trees, I would have marked them for trimming.

14           24.    Next, I would have walked the length of the segment from one pole to the next,

15   looking carefully at the surrounding trees for any signs of dead or dying trees. Had I seen any

16   dead or dying trees near the footprint of the power lines, I would have marked them for removal.

17           25.    Based on my review of the Gray Pine in the photograph at Docket No. 1250-4, I

18   believe that the Gray Pine was healthy as of the time the picture was taken. It has a green canopy,

19   indicating that the tree is able to take in nutrients through its roots and distribute them to its

20   canopy. I do not see any indication of disease or other evidence suggesting that it was a tree that

21   should be marked for removal in the photograph.

22           26.    Although I do not specifically remember doing so, based on my practice and my

23   experience inspecting Route 50, I believe that at the time I conducted the October 2018 routine

24   inspection, I would have walked around the Gray Pine and inspected it from all sides for fire

25   damage or disease. In so doing, I likely would have come within ten feet of the Gray Pine.

26           27.    During the October 2018 routine inspection generally, I was aware that the area had

27   been affected by the Carr Fire recently, and I was paying close attention to whether any tree

28   showed signs of fire damage.
     DECLARATION OF                                     4
            Case 3:14-cr-00175-WHA Document 1300-1 Filed 02/12/21 Page 6 of 19



 1   V.     PHOTOGRAPHS, NOTES, OR VIDEOS

 2           28.    If I had taken photographs or videos while conducting the October 2018 routine

 3   inspection of Route 50, I would have done so with my smartphone. I have reviewed the contents

 4   of my smartphone and confirmed that I have no pictures or videos of the Gray Pine in my

 5   possession.

 6           29.    My practice when conducting routine patrols is to input all notes and observations

 7   into PG&E’s Getac Preload on a tablet or smartphone I carried with me during my patrol. Those

 8   notes and observations are sent to a database maintained by PG&E. I do not keep or maintain

 9   separate notes.

10   VI.    REPORTS

11           30.    As discussed above at paragraph 29, during a patrol I would input all notes and

12   observations into PG&E’s Getac system,. I did not create any reports regarding specific trees

13   separate from that reporting system. Upon completion of the October 2018 routine inspection, I

14   completed, signed, and submitted a preliminary inspection checklist, a true and correct copy of

15   which is attached hereto as Exhibit 2.

16           31.    I believe that the record attached as Exhibit 1 to this declaration is the report I

17   would have generated through Getac on the date I inspected the portion of Route 50 that includes

18   the Gray Pine. The report does not mention or refer to the Gray Pine.

19   VII.   REASONS RE: NOT MARKING GRAY PINE

20           32.    As discussed above, I do not specifically remember the Gray Pine.

21           33.    When conducting routine patrols, it was not my practice to submit notes or reports

22   concerning healthy trees that did not require work. Based on the absence of any work orders,

23   notes, or reports concerning the Gray Pine, I believe that at the time I would have inspected it in

24   October 2018, I did not expect it to pose a threat to the power line in the next year.

25           34.    My review of Exhibit D to Docket No. 1250-4 is consistent with this. In this

26   picture, as discussed above, the Gray Pine appears to be a healthy tree that was in compliance with

27   all vegetation management standards governing its proximity to the power lines.

28
     DECLARATION OF                                    5
             Case 3:14-cr-00175-WHA Document 1300-1 Filed 02/12/21 Page 7 of 19



 1   VIII. KNOWLEDGE REGARDING GRAY PINE

 2            35.   As discussed above, I do not specifically remember the Gray Pine.

 3            36.   Accordingly, I cannot say whether, at the time I inspected the Gray Pine, I was

 4   aware of any pre-existing damage to the tree. Had I been aware of pre-existing damage to the tree,

 5   I likely would have conducted a closer inspection of the tree. Not all damage is fatal to a tree or

 6   compromises its health, however, so mere awareness of pre-existing damage would have been

 7   insufficient to cause me to mark it for trimming or removal without knowing the nature or extent

 8   of the pre-existing damage. As noted above, during the October 2018 routine inspection generally,

 9   I was aware that the area had been affected by the Carr Fire recently, and I was paying close

10   attention to whether any tree showed signs of fire damage.

11            37.   Based on my practices at the time I conducted the 2018 routine inspection, I believe

12   I would have noticed the lean of the tree and the species of the tree. Having reviewed the

13   photograph at Docket No. 1250-4, I do not regard the lean of the Gray Pine as indicative of a

14   threat to the power line likely to arise in the subsequent year. Based on my experience, I know

15   that before the Zogg Fire there were countless healthy trees along Route 50 that exhibit a similar

16   or more drastic lean toward power lines that would be affected by a fall. That, however, is not a

17   basis to remove the tree under applicable vegetation management standards absent concerns about

18   the health of the tree or out-of-compliance proximity to a power line.

19   IX.     DIRECTION OF LEAN AND POTENTIAL FALL

20            38.   As discussed above, I do not specifically remember the Gray Pine.

21            39.   As also discussed above, based on my review of the photograph at Docket No.

22   1250-4, I believe it would have been obvious to me at the time I conducted the October 2018

23   routine patrol that if the Gray Pine fell in the direction of its lean, it would fall upon the power

24   line.

25            40.   Based on my experience and my practices when conducting the October 2018

26   Routine Patrol, I believe this observation would have prompted me to conduct a closer inspection

27   of the tree, including walking around it from all sides within approximately ten feet.

28
     DECLARATION OF                                    6
             Case 3:14-cr-00175-WHA Document 1300-1 Filed 02/12/21 Page 8 of 19



 1            41.   Based on my experience and my practices when conducting the October 2018

 2   Routine Patrol, I believe this observation would have prompted me to err on the side of caution

 3   when deciding whether to mark the tree for removal. That I did not mark the Gray Pine for

 4   removal leads me to believe I was confident it did not present a threat to the power lines within

 5   the year following my inspection.

 6   X.      OTHER PERTINENT INFORMATION
 7            42.   The Carr Fire burned in July and August 2018 in Shasta and Trinity Counties,

 8   including in parts of Shasta County that would later be affected by the Zogg Fire, including

 9   sections of Route 50 of the Girvan 1101 circuit.

10            43.   After the Carr Fire, PG&E contracted with, among other companies, Mountain G

11   Enterprises Inc. (“MGE”) to perform post-fire cleanup work. MGE was responsible for

12   performing and overseeing post-Carr Fire work in the area surrounding the Gray Pine.

13            44.   After the Zogg Fire, I was hired by MGE to go to Zogg Mine Road in November

14   2020 to review trees in the area around the Gray Pine. At this time, I was not employed by CNUC

15   and had not been so employed for nearly two years. My understanding, based both on my

16   experience performing the October 2018 routine patrol and in later discussions with MGE

17   representatives, was that during post-Carr Fire work, certain trees had been marked for trimming

18   or removal which had not been trimmed or removed. MGE retained me to investigate and

19   determine whether any trees that fell on the power lines near the location where CAL FIRE was

20   conducting its investigation of the Zogg Fire were trees that had been marked for work but not

21   ultimately worked. I was hired by MGE due to my familiarity with this area.

22            45.   MGE provided me with the location data from the Collector Application for trees it

23   had marked for work during the post-Carr Fire work.

24            46.   Using the latitude/longitude data from MGE, I visited the site where CAL FIRE

25   was conducting its investigation in November 2020. I inspected the site and observed the Gray

26   Pine.

27

28
     DECLARATION OF                                     7
         Case 3:14-cr-00175-WHA Document 1300-1 Filed 02/12/21 Page 9 of 19




1           47.       Based on the data that I had from the Collector Application, I identified two trees

2    that had originally been marked for work that were part of a cluster of four gray pines in the

3    relevant area.

4           48.       While at the site of CAL FIRE's investigation, I observed that the tree that CAL

5    FIRE cut down was an R2, meaning a diameter at breast height ("DBif') of at least twelve and

6    less than 24 inches, and the other tree-which had fallen on the line-was an R3, meaning a DBH

7    of at least 24 and less than 36 inches. The location of these two trees appeared to me consistent

8    with the coordinates for trees that had been marked for work during the post-Carr Fire cleanup

9    work that ultimately had not been worked. Therefore, in my view, the odds are that the Gray Pine

10   was among the trees marked for work, although I cannot be certain of that.

11      I declare under penalty of perjury under the laws of the United States that the foregoing is true
12   and correct.

13
      DATED: February 12, 2021
14

15
16
17

18

19
20
21
22
23
24

25

26
27

28
     DECLARATION OF                                     8
Case 3:14-cr-00175-WHA Document 1300-1 Filed 02/12/21 Page 10 of 19




             EXHIBIT 1
                                              Case 3:14-cr-00175-WHA Document 1300-1 Filed 02/12/21 Page 11 of 19
| Cust.Inf. | | MAP | | History |
Inspection Record Detail
A                                                   City:                 County:          Directions:                                                                                I      ector / Company:
                                                    IGO                    SH              S/ON PLACER>W/ON SOUTH FORK RD>N/ON ZOGG MINE; N/OF LARRY HORSE LN                                 - CNU
Division:      Circuit: (0103401101) SSD #:         SSD Rte #: Routing #: (none):                          Area:                    SRA          Alerts:
North Valley    GIRVAN 1101            4855         50         1370                                        P-25                      Yes         AX NF PI
Insp Date / Time: (preload) Tag Type: Tag Number: Line Name:                               Pole Num:       Quad Map:                Removal #:   Customer Name/Phone:
10/12/2018 9:24:39 AM                                                                                      C-6                      3872742
Comment:
P58 TP ON DRWY @ 1ST DRWY ENT PAST 8455 ADD FLGD GT P59 1S/W/OF P58 TP ABOVE ZOGG MINE RD CUST WANTS TO KNOW WHO IS ON
PROPERTY.MUST CALL TO HAVE GT OPENED.
                                                                                                                                                     | Audit |    Last Edit: 10/12/2018 12:12:01 PM by:
     Tree      Tree Species: Crew:     Priority:    TGR:       Owned By: Height DBH Clearance Prox: Cycle:             Qty:         Trim Type:   Account:        Wire Conditions: Insp Date:
    Number     Live Oak        CA      Routine      No         Private     45     9            Inside                  1            FS-R1A+Trt   M                                    10/12/2018          AM
               Comment:                                                   Notification:    Work Request:               WC Date:     WC Qty:      WC Trim:        Completed By:        Invoice:
      1         @ P59; DEAD+ROT, UP HILL                                   OK                  C1NV1001518             2/15/2019     1            F1D                                     XX (104)
               Lat/Long:                                       External TreeID:                                                                                  Last Edit:
                                                                                                                                                 | Audit |
               40.538677, -122.562037 Google Map!               W122562037N40538677                                                                               10/12/2018 by:
               Rx Comment:

     Tree      Tree Species: Crew:     Priority:    TGR:       Owned By: Height DBH Clearance Prox: Cycle:             Qty:         Trim Type:   Account:        Wire Conditions: Insp Date:
    Number     Gray Pine       CA      Routine      No         Private     45     8       99     Inside                1            FP-Rmv1 A    M                                    10/12/2018 9:15:53 AM
               Comment:                                                   Notification:    Work Request:               WC Date:     WC Qty:      WC Trim:        C      ted By:       Invoice:
      2         @ P59; DEAD, UP HILL                                       OK                  C1NV1001518             2/15/2019     1            F1B                                     XX (104)
               Lat/Long:                                       External TreeID:                                                                                  Last Edit:
                                                                                                                                                 | Audit |
               40.53868, -122.562035 Google Map!                W122562035N40538680                                                                               10/12/2018 by:
               Rx Comment:

     Tree      Tree Species: Crew:     Priority:    TGR:       Owned By: Height DBH Clearance Prox: Cycle:             Qty:         Trim Type:   Account:        Wire Conditions: Insp Date:
    Number     Live Oak        CA      Routine      No         Private     25     14      16      Inside   Rtn         1            Slope        M                                    11/2/2017 2        PM
               Comment:                                                   Notification:    Work Request:               WC Date:     WC Qty:      WC Trim:        C mpleted By:        Invoice:
      3         .1S/W/OF P59                                                                   SHNV1024545             12/20/2017    1            SL                                      TR (104)
               Lat/Long:                                       External TreeID:                                                                                  Last Edit:
                                                                                                                                                 | Audit |
               40.538212, -122.561195 Google Map!               W122561195N40538212                                                                               10/12/2018 9:24:38 AM by:
               Rx Comment:

     Tree      Tree Species: Crew:     Priority:    TGR:       Owned By: Height DBH Clearance Prox: Cycle:             Qty:         Trim Type:   Account:        Wire Conditions: Insp Date:
    Number     Gray Pine       CA      Routine      No         Private     85     24      15      Inside   Rtn         1            FP-Ov A      M                                    10/12/2018 9:20:45 AM
               Comment:                                                   Notification:    Work Request:               WC Date:     WC Qty:      WC Trim:        C      ted By:       Invoice:
      4         .3S/W/OF P59; REMOVE DEAD LIMB                             OK                  C1NV1001518             2/15/2019     1            FOA                                     XX (104)
               Lat/Long:                                       External TreeID:                                                                                  Last Edit:
               40.538678, -122.56236 Google Map!                W122562360N40538678                                                              | Audit |        10/12/2018 by:
               Rx Comment:

     Tree      Tree Species: Crew:     Priority:    TGR:       Owned By: Height DBH Clearance Prox: Cycle:             Qty:         Trim Type:   Account:        Wire Conditions: Insp Date:
    Number     Gray Pine               No Trim      No         Private     80     23      0      Inside    Rtn         1            Side         M                                    6/25/2012 1        PM
               Comment:                                                   Notification:    Work Request:               WC Date:     WC Qty:      WC Trim:        Completed By:        Invoice:
      5         .3 & .4S/W/O P59                                                                                                                                                          Not Worked
                                                               External TreeID:                                                                                  Last Edit:
               Lat/Long:                                                                                                                         | Audit |        10/12/2018 9:24:37 AM by:
               Rx Comment:

     Tree      Tree Species: Crew:     Priority:    TGR:       Owned By: Height DBH Clearance Prox: Cycle:             Qty:         Trim Type:   Account:        Wire Conditions: Insp Date:
    Number     Live Oak        CA      Routine      No         Private     40     13      12      Inside   Rtn         1            Side         M                                    6/25/2012 1:40:01 PM
               Comment:                                                   Notification:    Work Request:               WC Date:     WC Qty:      WC Trim:        C            d By:   Invoice:
      6         .9S/W/O P59                                                                    SHNV1018602             8/7/2012      1            SD                                      TR (104)
                                                               External TreeID:                                                                                  Last Edit:
               Lat/Long:                                                                                                                         | Audit |        10/12/2018 9:24:37 AM by:
              Case 3:14-cr-00175-WHA Document 1300-1 Filed 02/12/21 Page 12 of 19
Rx Comment:
Case 3:14-cr-00175-WHA Document 1300-1 Filed 02/12/21 Page 13 of 19




             EXHIBIT 2
Case 3:14-cr-00175-WHA Document 1300-1 Filed 02/12/21 Page 14 of 19
Case 3:14-cr-00175-WHA Document 1300-1 Filed 02/12/21 Page 15 of 19
Case 3:14-cr-00175-WHA Document 1300-1 Filed 02/12/21 Page 16 of 19
Case 3:14-cr-00175-WHA Document 1300-1 Filed 02/12/21 Page 17 of 19
Case 3:14-cr-00175-WHA Document 1300-1 Filed 02/12/21 Page 18 of 19
Case 3:14-cr-00175-WHA Document 1300-1 Filed 02/12/21 Page 19 of 19
